Citation Nr: 1028577	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
herpes simplex virus 2 (HSV2). 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to December 1977, 
from June 1980 to June 1983, and from March 1987 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection for HSV2 and assigned a noncompensable 
disability evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran has not been afforded a VA examination, 
aside from a December 2006 pre-discharge examination.  This 
examination report is now well over three years old, and the 
claims file indicates continued treatment with Valacyclovir.  A 
further examination is thus needed to ascertain the symptoms and 
severity of the Veteran's disorder, to include the question of 
the nature and frequency of medications (i.e., systemic therapy 
with corticosteroids or other immunosuppressive drugs).  Absent a 
clearer picture of such medications, an accurate assessment of 
the degree of the Veteran's disability cannot be made.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
skin examination, with an appropriate 
examiner, to determine the nature and 
etiology of the service-connected HSV2.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner must address: 1) the percentage of 
total body area affected by the disability; 
2) the percentage of total exposed areas; 
and 3) the use, and frequency of such use, 
of systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


